Citation Nr: 1447946	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for diverticulitis, status post surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  At such time, the record was held open for 60 days for the submission of additional evidence, and private clinical records were received in September 2014.  While the Veteran did not waive agency of original jurisdiction (AOJ) consideration of such evidence, as this matter is being remanded, the AOJ will have the opportunity to consider such newly received evidence in the first instance.

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Veteran has a second paperless claims file in Virtual VA, which, in pertinent part, contains VA outpatient treatment records dated through July 2013, which were considered in the February 2014 supplemental statement of the case, and a copy of the transcript from the August 2014 Board hearing.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

The Veteran contends that he was treated for symptoms associated with diverticulitis during service, to include a hospitalization in October 1960, and, therefore, such disorder had its onset during service.  He further alleges that, while the October 1960 hospitalization report indicates that he was treated for epididymitis, such was a misdiagnosis of his diverticulitis.  The Veteran further reports that the symptoms he experienced in service, to include loss of appetite, tenderness, cramps, and fever, occurred each time he had a post-service bout of diverticulitis, which ultimately resulted in surgery in 1993.  Therefore, he claims that service connection for such disorder is warranted.

In this regard, the post-service evidence reflects treatment for diverticulitis, with surgery in November 1993 for a perforated bladder.  The Virtual VA file includes a May 30, 2012, VA outpatient treatment report that includes, based on a history provided by the Veteran of being diagnosed with the condition in service and not a review of the service treatment reports (STRs), a statement from a VA nurse practitioner that it was likely that the Veteran's diverticulitis began in service and eventually resulted in bladder surgery and his current need for catheterizations. 

The STRs, which appear to be incomplete (an August 2010 electronic mail communication noted that the Veteran's claims file had to be rebuilt) do not reflect a diagnosis of diverticulitis, but do reflect treatment, to include hospitalization after air evacuation, for acute epididymitis in October 1960.  As noted previously, it was asserted by and on behalf of the Veteran at the August 2014 hearing before the undersigned that symptoms the Veteran had in service were misdiagnosed as epididymitis, and actually represented the first manifestations of diverticulitis that he has suffered from since service.  

When a claim for service connection is filed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§  5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In short, given the contention as to the "misdiagnosis" in service and the Veteran's assertions that he had symptoms of diverticulitis therein that have continued to the present time, the evidence of relevant treatment after service, and the May 2012 opinion by the VA nurse practitioner referenced above, the AOJ should schedule the Veteran should be afforded a VA examination so as to determine the etiology of his diverticulitis.    

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the February 2014 supplemental statement of the case, which encompasses the private treatment records received in September 2014.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his diverticulitis.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not that any current disability due to diverticulitis is related to service, to include any symptoms "misdiagnosed" as epididymitis during service.  

In rendering this opinion, the examiner should consider the Veteran's contention that the symptoms he experienced in service, to include loss of appetite, tenderness, cramps, and fever, occurred each time he had a post-service bout of diverticulitis, as well as the May 2012 statement from his nurse practitioner.  The examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claim on appeal based on the entirety of the evidence of record, to include all evidence received since the issuance of the February 2014 supplemental statement of the case, which encompasses the private treatment records received in September 2014.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

